Name: 85/598/EEC: Commission Decision of 12 December 1985 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 75/268/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy; NA;  Europe;  economic policy
 Date Published: 1985-12-31

 Avis juridique important|31985D059885/598/EEC: Commission Decision of 12 December 1985 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 75/268/EEC (Only the French and Dutch texts are authentic) Official Journal L 373 , 31/12/1985 P. 0045 - 0045COMMISSION DECISIONof 12 December 1985on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 75/268/EEC(Only the Dutch and French texts are authentic)(85/598/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) N ° 797/85 (2), and in particular Article 13 thereof,Whereas the Belgium Government notified, pursuant to Article 13 of Directive 75/268/EEC in conjunction with Article 17 (4) of Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (3), as last amended by Regulation (EEC) N ° 797/85, the ministerial order of20 August 1985 granting farmers in less-favoured areas an annual compensatory allowance to offset permanent natural handicaps;Whereas under Article 13 of Directive 75/268/EEC in conjunction with Article 18 (3) of Directive 72/159/EEC, the Commission has to decide whether, having regard to the provisions notified, the existing provisions in Belgium for the implementation of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 13 of Directive 75/268/EEC;Whereas the abovementioned ministerial order satisfies the conditions and objectives of Directive 75/268/EEC;Whereas a revision of the application form for the compensatory allowance is indicated and Belgium has agreed to follow this up in the year; Whereas the EAGGF Committee has been consulted on the financial aspects;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure,HAS ADOPTED THIS DECISION:Article 1The provisions existing in Belgium for the implementation of Directive 75/268/EEC continue, having regard to the ministerial order of 20 August 1985 granting farmers in less-favoured areas an annual compensatory allowance to offset permanent natural handicaps, to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 13 of Dircective 75/268/EEC.Article 2This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 12 December 1985.For the CommissionFrans ANDRIESSENVice-President (1) OJ N ° L 128, 19. 5. 1975, p. 1. (2) OJ N ° L 93, 30. 3. 1985, p. 1. (3) OJ N ° L 96, 23. 4. 1972, p. 1.